             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     STATESVILLE DIVISION
                       5:17 CV 73 MR WCM

COBEY LAKEMPER,                              )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )
                                             )
GEORGE T. SOLOMON, Director of Prisons, )
ERIC T. DYE, Assistant Superintendent –      )
Alexander C.I., BENJAMIN A. CARVER,          )
Assistant Superintendent - Alexander C.I.,   )
ARTHUR A. SICIAK, Unit Manager –             )            REPORT
Alexander C.I., RUSSELL CHESTER,             )            OF JUDICIAL
THOMAS DULA, CHRISTOPHER RICH,               )            SETTLEMENT
Chief SRG Coordinator – Division of Prisons, )            CONFERENCE
FELIX TAYLOR, Superintendent –               )
Pasquotank C.I., COLBERT RESPESS,            )
Assistant Superintendent –Pasquotank C.I.,   )
JOSEPH HARRELL, Assistant                    )
Superintendent – Pasquotank C.I.,            )
LEVI BROTHERS, SRG Correctional Officer – )
Pasquotank C.I., LARRY SWAIN, SRG            )
Correctional Officer – Pasquotank C.I.,      )
FNU BLANKENSHIP, Correctional Officer – )
Alexander C.I., KENNETH E. LASSITER,         )
Director of Prisons                          )
                                             )
                        Defendants.          )
__________________________________           )

     Pursuant to the Order of the District Court granting the Request for

Judicial Settlement Conference, see Doc. 117, the undersigned conducted a




    Case 5:17-cv-00073-MR-WCM Document 130 Filed 09/17/20 Page 1 of 2
telephonic judicial settlement conference in this matter on September 16, 2020.

      Agreement was reached as to all issues.




                                     Signed: September 17, 2020




                                       2

    Case 5:17-cv-00073-MR-WCM Document 130 Filed 09/17/20 Page 2 of 2
